UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

GULINO, ET AL.,
Plaintiffs,
-against-
THE BOARD OF EDUCATION OF THE
CITY SCHOOL DISTRICT OF THE CITY
OF NEW YORK,

Defendant.

 

x
KIMBA M. WOOD, United States District Judge:

 

 

USDS SDNY

DOCUMENT
ELECTRONICALLY FILED
DOC #:

DATE FILED: _12/) ) 149

 

 

 

 

 

 

96-CV-8414 (KMW)

ORDER

On December 11, 2019, Special Master John S. Siffert issued his Interim Report and

Recommendation recommending granting Plaintiffs’ motion for interim attorneys’ fees (the

“Report”). (ECF No. 3372.) That Report recommends an interim award of Plaintiffs’ interim

attorneys’ fees and costs associated with work in this case from April 1, 2019 through June 30,

2019 in the total amount of $2,025,147.97. The Report reviews the complex issues addressed by

counsel during the above-mentioned time period and the reasonableness of the billing rates for

various attorneys and experts. The Special Master also undertook a meticulous review of

attorneys’ and experts’ time.

The Court notes that the parties have represented to the Special Master that they do not

intend to file objections to the Report. The Report also notes that Plaintiffs have not waived their

claim to entitlement to the compensation they originally requested for this period.
The Court hereby adopts all of the findings and recommendations of the Report,
including the hourly rates recommended by the Special Master. The Court awards Plaintiffs a

total of $2,025,147.97 in attorneys’ fees. The award shall be paid no later than January 15, 2019.

Dated: New York, New York ‘
December \°t; 2019 [bc kr Ww. Wael
KIMBA M. WOOD
United States District Judge
